     ,_, , , , .; · l   1
                         -
                               •
     Case 4:19-cv-00066-A Document 13 Filed 02/11/19

                                                             •
                                                            Page 1 ofOriginal


                             lNTHE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                                                      29 PageID 102
                                                                              Copy




                                     FORT WORTH DIVISION


MICHELLE COCHRAN,
                                                   CIVIL ACTION NO: 4:19-cv-00066-A
                             Plaintiff

v.

U.S. SECURITIES AND EXCHANGE
COMMISSION, JAY CLAYTON, in his
official capacity as Chairman of the U.S.
Securities and Exchange Commission, and
MATTHEW G. WHITAKER, in his official
capacity as Acting United States Attorney
General,

                             Defendants.




                           PLAINTIFF'S BRIEF IN SUPPORT OF
                         MOTION FOR PRELIMINARY INJUNCTION
                                     •
         Case 4:19-cv-00066-A Document 13 Filed 02/11/19


                                                   TABLE OF CONTENTS
                                                                                                 •
                                                                                                Page 2 of 29 PageID 103




INTRODUCTION .......................................................................................................................... 1

STATEMENT OF FACTS ............................................................................................................. 2

ARGUMENT .................................................................................................................................. 5

    I.          Plaintiff Is Entitled to an Injunction ............................................................................. 8

          A.    Plaintiff is Likely to Succeed on the Merits ................................................................. 8

          B.    Plaintiff Will Suffer Irreparable Injury Absent an Injunction .................................... 11

          C.    The Balance of Equities Favors Plaintiff ................................................................... 14

          D.    The Public Interest Favors Granting a Preliminary Injunction .................................. 15

    IL          This Court Has Jurisdiction to Hear Plaintiffs Constitutional Claims ...................... 16

          A.    The Exchange Act Displays No Congressional Intent to Limit Jurisdiction ............. 18

          B.    Congress Could Not Have Intended SEC ALJs, Sitting in Violation of Article II,
                to Preside Over Enforcement Proceedings ................................................................. 19

          C.    Congress Did Not Intend SEC ALJs to Adjudicate Constitutional Claims
                Challenging Their Own Protections From Being Removed ...................................... 20

          D.    The Decisions That Have Precluded Jurisdiction Do Not Control Here ................... 23

CONCLUSION ............................................................................................................................. 24
'
                                       •
         Case 4:19-cv-00066-A Document 13 Filed 02/11/19


                                                TABLE OF AUTHORITIES
                                                                                             Page 3 of 29 PageID 104




    Cases
    Abbott Laboratories v. Gardner, 387 U.S. 136 (1967) ................................................................. 19
    Bebo v. SEC, 799 F.3d 765 (7th Cir. 2015) ........................................................................ 6, 16, 23
    Bennett v. SEC, 844 F.3d 174 (4th Cir. 2016) .................................................................... 6, 16, 23
    Boumediene v. Bush, 553 U.S. 723 (2008) ............................................................................. 13, 16
    Califano v. Sanders, 430 U.S. 99 (1977) ...................................................................................... 19
    Caperton v. A.T. Massey Coal Co., 556 U.S. 868 (2009) ............................................................. 22
    Clark v. Martinez, 543 U.S. 371 (2005) ................................................................................... 7, 20
    Clinton v. City ofNew York, 524 U.S. 417 (1998) .................................................................. 13, 16
    County ofSacramento v. Lewis, 523 U.S. 833, 844 (1998) .......................................................... 13
    Elgin v. Department of Treasury, 567 U.S. 1 (2012) ...................................................... 7, 8, 17, 21
    Free Enterprise Fundv. Pub. Co. Accounting Oversight Bd, 561U.S.477 (2010) ............. passim
    Freytagv. C.LR., 501U.S.868 (1991) ......................................................................................... 14
    G.&V Lounge, Inc. v. Michigan Liquor Control Comm 'n, 23 F.3d 1071 (6th Cir. 1994) ........... 15
    Gordon v. Holder, 721F.3d638, 653 (D.C. Cir. 2013) ............................................................... 15
    Hill v. SEC, 114 F.Supp.3d 1297 (N.D. Ga. 2015) ....................................................................... 15
    Hill v. SEC, 825 F.3d 1236 (11th Cir. 2016) .................................................................................. 6
    Humphrey's Executor v. US., 295 U.S. 602 (1935) ..................................................................... 10
    Jarkesy v. SEC, 803 F.3d 9 (D.C. Cir. 2015) .......................................................................... 16, 19
    Jones Bros., Inc. v. Sec'y ofLabor, 898 F.3d 669 (6th Cir. 2018) ............................................... 16
    Louisiana Pub. Serv. Comm'n v. FCC, 476 U.S. 355 (1986) ....................................................... 18
    Lucia v. SEC, 138 S. Ct. 2044 (2018) .................................................................................... passim
    Melendres v. Arpaio, 695 F.3d 990 (9th Cir. 2012) ................................................................. 11, 12
    Morrison v. Olson, 487 U.S. 654 (1988) ...................................................................................... 10
    Nichols v. Alcatel USA, Inc., 532 F.3d 364 (5th Cir. 2008) ............................................................. 8
    Opulent Life Church v. City ofHolly Springs, Miss., 697 F.3d 279 (5th Cir. 2012) .................... 15
    Ramos v. D.C. Dep 't of Cons. & Regulatory Affairs, 601A.2d1069 (D.C. 1992) ...................... 16
    Romer v. Evans, 517 U.S. 620 (1996) ........................................................................................... 13
    Rust v. Sullivan, 500 U.S. 173 (1991) ....................................................................................... 7, 20
    Sessions v. Dimaya, 138 S. Ct. 1204 (2018) ................................................................................. 16
                                                                    11
                                       •
      Case 4:19-cv-00066-A Document 13 Filed 02/11/19


Springtree Apartments, ALPIC v. Livingston Parish Council, 207 F.Supp.2d 507 (M.D. La.
                                                                                                       •
                                                                                                       Page 4 of 29 PageID 105




    2001) ......................................................................................................................................... 12
Thunder Basin Coal Co. v. Reich, 510 U.S. 200 (1994) ........................................................ passim
Tilton v. SEC, 824 F.3d 276 (2d Cir. 2016) ........................................................................... passim
United Church of the Med. Ctr. v. Med. Ctr. Comm 'n, 689 F.2d 693 (7th Cir. 1982) ........... 12, 22
Valley v. Rapides Parish Sch. Bd., 118 F.3d 1047 (5th Cir. 1997) ......................................... 12, 22

Constitutional Provisions
Art. II, § 1, cl. 1............................................................................................................................. 10

Statutes
15 U.S.C. § 78u(d) ........................................................................................................................ 15
15 U.S.C. § 78y ....................................................................................................................... 18, 22
15 U.S.C. §§ 78d-l(a) ................................................................................................................... 15
28 U.S.C. § 1331 ........................................................................................................................... 16
5 U.S.C. § 7521 (a) ....................................................................................................................... 10

Other Authorities
1 lA Wright & Miller, Fed. Pract. & Proc. § 2948.1 (3d ed. 2018) ............................................. 12
Br. For Resp't Supporting Certiorari, Lucia v. SEC, at 10-15 (U.S. Nov. 29, 2017) ................... 15
Br. For Resp't Supporting Pet'r, Lucia v. SEC, 2018 WL 1251862, at *52-53 (U.S. Feb. 21,
    2018) ........................................................................................................................................... 6
Canon 3, Code of Conduct for United States Judges .................................................................... 22




                                                                          111
                          •
    Case 4:19-cv-00066-A Document 13 Filed 02/11/19


                                        INTRODUCTION
                                                                      •
                                                                     Page 5 of 29 PageID 106




       Pursuant to Rule 65(a) of the Federal Rules of Civil Procedure, Plaintiff Michelle

Cochran moves for a preliminary injunction preventing the Securities and Exchange Commission

(SEC) from subjecting her to an unconstitutional enforcement proceeding for the second time in

two years.

       The first unconstitutional proceeding began in April 2016, when the SEC filed an order

initiating proceedings against the accounting firm that employed Ms. Cochran as an auditor,

alleging that it had violated the Securities Exchange Act of 1934 by failing to follow various

accounting standards in audits and quarterly reviews it had performed. In addition to the firm and

its founder, the order also named Ms. Cochran and another accountant at the firm. Ms. Cochran's

employer settled with the SEC, leaving her and the other employee to face claims that they had

aided and abetted the firm's violations. In October 2016, Ms. Cochran defended herself prose in

a hearing before an SEC administrative law judge who ruled for the SEC.

        While Ms. Cochran's proceeding was pending, the Supreme Court decided Lucia v. SEC,

138 S. Ct. 2044 (2018), in which the Court held that the very same ALJ who presided over Ms.

Cochran's proceeding had been appointed in violation of the Constitution's Appointments

 Clause. The Court voided the proceeding against Mr. Lucia and then directed the SEC to

 reassign his matter to a new ALJ on remand. Id. at 2054-55.

        Recognizing that the same problem existed with the rest of its ALJs, the SEC attempted

 to "ratify" its previous appointments in an effort to cure the constitutional defect, and then it

 reassigned all pending enforcement matters, including Ms. Cochran's, to new ALJs.

         The reinstituted proceeding against Ms. Cochran is just as unconstitutional as the original

 proceeding, however. Whereas Ms. Cochran's first ALJ was unconstitutionally appointed, her



                                                    1
                             •
    Case 4:19-cv-00066-A Document 13 Filed 02/11/19

                                                                         •
                                                                        Page 6 of 29 PageID 107


second ALJ presides over matters in violation of the President's removal power. SEC ALJs are

protected from removal by several layers of tenure protection, which insulates them from control

by the President in violation of Article II. See Free Enterprise Fund v. Pub. Co. Accounting

Oversight Bd, 561 U.S. 477 (2010). The government admitted the existence of this constitutional

problem with the SEC's ALJs in Lucia, and Justice Breyer noted this issue in his concurring

opinion in the same case. Lucia, 138 S. Ct. at 2057.

        The SEC has already subjected Ms. Cochran to one unconstitutional administrative

proceeding. This Court should enjoin the SEC from doing so a second time.

                                      STATEMENT OF FACTS

        Michelle Cochran is a CPA licensed in Texas. In 2007, having been out of the workforce

for some time, Ms. Cochran took a job as an hourly contractor at a small accounting firm called

The Hall Group CPAs. The firm did auditing work, mostly for nonprofits and privately held

companies, but it also handled audits for a few, small, publicly traded companies. Ms. Cochran

initially worked 10-15 hours per week, but gradually increased her time to 35 hours per week.

Declaration of Michelle Cochran iii! 2-3 (Ex. A, Appendix at 1).

        The firm turned out to be a difficult place to work, and Ms. Cochran clashed with Mr.

Hall often. Id.   ii 4 (App. at 2). Among other reasons, Hall wanted Ms. Cochran to become a non-
equity partner in the firm so she could act as an engagement partner on audits and reviews of

public companies. Id.    ii 5 (App. at 2). Ms. Cochran did not want to become a partner at The Hall
Group, however, because she was a part-time employee and did not want assume the liability

that partnership might entail. Id.   ii 6 (App. at 2). Hall continued to press the issue, and ultimately
made partnership a condition of Ms. Cochran's continued employment. Ms. Cochran became a

non-equity partner in The Hall Group in 2012. The position carried no extra pay, and her



                                                     2
                           •
    Case 4:19-cv-00066-A Document 13 Filed 02/11/19

                                                                         •
                                                                         Page 7 of 29 PageID 108


compensation continued to be based on the hours she worked. Hall remained the only equity

partner and 100% owner of the firm. Id.    iii! 6-7 (App. at 2). In May 2013, Ms. Cochran notified
Hall that she intended to resign. Her last day at the firm was July 1, 2013. Id.      iJ 8 (App. at 2).
       On April 26, 2016, almost three years after Ms. Cochran left The Hall Group, the SEC

filed an Order Instituting Administrative and Cease-and-Desist Proceedings (OIP) against David

Hall and The Hall Group, Ms. Cochran and Susan Cisneros, another accountant who had worked

as a contractor at the firm, as respondents. Id.   iJ 9 (App. at 2-3); Ex.   1: Order Instituting

Proceedings, Securities Exchange Act of 1934, Release No. 77718 (April 26, 2016). (App. at 5).

The SEC alleged various violations of the Securities Exchange Act of 1934 (the "Exchange

Act"), most of which resulted from The Hall Group's alleged failure to comply with auditing

standards issued by the Public Company Accounting Oversight Board (PCAOB) on a number of

quarterly reviews and annual audits it had performed between 2010 and 2013. Ex. 1 (App. at 7,

9). Ms. Cochran's liability was premised on the fact that she had been the "engagement partner"

on several of the audits and reviews. Ex. 1 (App. at 7, 8 iii! 10-11, 9 iJ 13).

        The SEC held a hearing before ALJ Cameron Elliot on October 24, 2016. Ms. Cochran

represented herself prose. On the day of the hearing, Mr. Hall and his firm settled the charges

against him, and the hearing proceeded with Ms. Hall and Ms. Cisneros as the only respondents.

Hall testified on behalf of the SEC. Cochran Deel. iJ 10 (App. at 3). On March 7, 2017, ALJ

Elliot issued an Initial Decision ruling in the SEC's favor on most of the claims against Ms.

Cochran and Ms. Cisneros. Cochran Deel.      iJ 11 (App. at 3). See also Initial Decision as to
Michelle L. Helterbran Cochran, CPA, and Susan Cisneros, Administrative Release No. 1114




                                                     3
                  1
                           •
     Case 4:19-cv-00066-A Document 13 Filed 02/11/19

                                                                      •
                                                                     Page 8 of 29 PageID 109


(March 7, 2017). He fined Ms. Cochran $22,500 and banned her from practicing as an

accountant before the SEC for at least five years, at which point she could reapply for admission.

He imposed penalties on Ms. Cisneros as well. Cochran Deel. if 11 (App. at 3).

         The SEC adopted ALJ Elliot's Initial Decision as final on June 15, 2017. Id.   if 12 (App. at
3); Ex. 2: Notice That Initial Decision Has Become Final, Exchange Act Release No. 80949

(June 15, 2017) (App. 19). Ms. Cochran objected to the SEC's order, however, arguing that the

Initial Decision had not been properly served on her. She sought leave to petition the SEC to

review the decision, and the SEC ordered further briefing on the issue. Cochran Deel. if 13 (App.

at 3).

         Roughly a year later, on June 21, 2018, the Supreme Court decided Lucia v. SEC, holding

that ALJ Elliot had been unconstitutionally appointed and vacating an enforcement proceeding

he had presided over against the petitioner, Raymond Lucia. 138 S. Ct. 2044, 2055 (2018). The

Court directed the SEC to hold a new hearing before a different, properly appointed ALJ on

remand. Id. The SEC had known for some time that there were problems with the appointment of

its ALJs, however. Most notably, in its reply to Mr. Lucia's petition for certiorari, the U.S.

Solicitor General, on behalf of the SEC, agreed with Mr. Lucia that SEC ALJs were

unconstitutionally appointed. Id. at 2050. This led the SEC to attempt to "ratify" the prior

appointment of its ALJs on November 30, 2017 and to direct ALJs in all pending matters to

reconsider their decisions. Cochran Deel. if 14 (App. 3-4); Ex. 3 (App. 22-23). On January 26,




1
  All of the documents from Ms. Cochran's enforcement proceeding are available at
https://www.sec.gov/litigation/apdocuments/ap-3-17228.xml. To avoid filing an unnecessarily
voluminous appendix, Plaintiffs have included in the Appendix only those documents that are
relevant to the instant motion.
                                                  4
                           •
     Case 4:19-cv-00066-A Document 13 Filed 02/11/19

                                                                       •
                                                                       Page 9 of 29 PageID 110


2018, ALJ Elliot ratified his earlier decision for the SEC in Ms. Cochran's proceeding. Cochran

Deel. if 15 (App. at 4).

        On August 22, 2018, after Lucia was decided, the SEC vacated all decisions in pending

enforcement matters and assigned them to new ALJ s. It also again attempted to "ratify" the

appointment of its ALJs. Cochran Deel. if 16 (App. at 4); Ex. 4: Order, Exchange Act Release

No. 83907 (Aug. 22, 2018) (App. 27-28, 32). Ms. Cochran's matter was assigned to ALJ Carol

Fox Foelak on September 12, 2018. Cochran Deel. if 17 (App. at 4); Ex. 5: ChiefAdministrative

Law Judge's Order Assigning Proceedings Post Lucia v. SEC, Administrative Proceedings

Rulings, Release No. 5955 (September 12, 2018) (App. at 37, 38) (referring case no. 3-17228).

On December 12, 2018, Ms. Cochran retained the undersigned counsel, who filed a motion to

dismiss the enforcement proceeding before the ALJ on January 3, 2019. Cochran Deel. if 18

(App. at 4). On January 4, 2019, the SEC filed an unopposed motion to stay the proceedings

before the ALJ due to the government shut-down. That stay was lifted on January 30, 2019.

                                           ARGUMENT

        The Supreme Court has held that "Officers of the United States," within the meaning of

the Appointments Clause, may not be insulated from the President's power to remove them by

multiple layers of tenure protection. See Free Enterprise Fund v. Pub. Co. Accounting Oversight

Bd, 561 U.S. 477 484 (2010). The SEC's ALJs are "Officers of the United States," Lucia v.

SEC, 138 S. Ct. 2044, 2053 (2018), and, as described in detail below, they enjoy multiple layers

of tenure protection. This scheme is unconstitutional. See Free Enterprise Fund, 561 U.S. at 495-

508. The Solicitor General drew this unavoidable conclusion in the government's brief in

response to the petition for certiorari in Lucia, pointing out that, on its face, the statutory scheme

governing the removal of ALJs and SEC Commissioners violates the Constitution. See Br. For



                                                  5
                           •
    Case 4:19-cv-00066-A Document 13 Filed 02/11/19

                                                                      •
                                                                     Page 10 of 29 PageID 111


Resp't Supporting Pet'r, Lucia v. SEC, 2018 WL 1251862, at *52-53 (U.S. Feb. 21, 2018). 2 The

Supreme Court declined to address the removal protection issue, however, in order to "await

'thorough lower court opinions to guide [its] analysis."' Lucia, 138 S. Ct. at 2053 n. 1.

       This Court is the appropriate forum in which to litigate the removal question. Resolving

the issue in this Court will not only save Ms. Cochran from being subjected to yet another

arduous and unconstitutional enforcement proceeding, it will save the government the time and

expense of another proceeding. There is no sensible reason for the SEC to insist on holding yet

another unconstitutional proceeding before yet another ALJ who cannot address Ms. Cochran's

constitutional claims. A preliminary injunction is therefore warranted, for "injunctive relief has

long been recognized as the proper means for preventing entities from acting unconstitutionally."

Free Enterprise Fund, 561 U.S. at 491 n.2 (quoting Corr. Servs. Corp. v. Malesko, 534 U.S. 61,

74 (2001)).

       Prior to Lucia, however, a number of circuit courts held that the district courts lack

jurisdiction to hear claims such as Ms. Cochran's on the ground that Congress has assigned

exclusive jurisdiction over them to the administrative process. See Bennett v. SEC, 844 F.3d 174

(4th Cir. 2016); Hill v. SEC, 825 F.3d 1236 (11th Cir. 2016); Tilton v. SEC, 824 F.3d 276 (2d

Cir. 2016); Bebo v. SEC, 799 F.3d 765 (7th Cir. 2015); Jarkesy v. SEC, 803 F.3d 9 (D.C. Cir.

2015). The Fifth Circuit has not ruled on this issue, but the SEC will no doubt rely on these

circuit cases to argue that this court lacks jurisdiction to address Ms. Cochran's claim. If that

argument were accepted, it would mean that Ms. Cochran would have to litigate in an



2
  The Solicitor General argued that the Court should narrowly construe the statutory scheme in
order to avoid a constitutional issue. It stated, however, that "[i]f the Court concludes that the
interpretation of Section 7 521 advocated here cannot be reconciled with the statute, then the
limitations that the provision imposes on removal of the Commission's ALJs would be
unconstitutional." Br. For Resp't, Lucia v. SEC, 2018 WL 1251862, at *53.
                                                  6
                           •
   Case 4:19-cv-00066-A Document 13 Filed 02/11/19

                                                                      •
                                                                     Page 11 of 29 PageID 112


enforcement proceeding before an ALJ who, under Lucia and Free Enterprise Fund, is not

constitutionally authorized to hear her claims. The result in her case, as in Lucia, would be that

the current enforcement proceeding would be void ab initio, and Ms. Cochran would end up

litigating all over again in yet a third enforcement proceeding.

       That wasteful and pointless result should not be allowed to occur, however. There are two

major problems with the SEC's argument and the circuit decisions on which the SEC will rely.

First, the Supreme Court in Free Enterprise Fund already held that the statutory scheme at issue

in this case does not preclude a constitutional challenge such as Ms. Cochran's in district court.

See 561 U.S. at 490. Second, all the circuit court decisions that have held otherwise were decided

before Lucia. Prior to Lucia, it was not clear that SEC ALJs are "Officers of the United States"

who not only must be appointed by the President or the head of a department, but who also

cannot be insulated from Presidential control by multiple layers of tenure protection. After Lucia,

it is clear that SEC ALJs hold office in violation of the President's removal power. See Free

Enterprise Fund, 561 U.S. at 495-508.

        In analyzing the jurisdictional question, the pre-Lucia circuit courts relied on three

 Supreme Court decisions that focus on one fundamental question: Did Congress intend the

 claims at issue to be litigated through the administrative process in the first instance, rather than

 in the district courts? See Thunder Basin Coal Co. v. Reich, 510 U.S. 200, 212-15 (1994); Free

 Enterprise Fund, 561 U.S. at 489-90; Elgin v. Department of Treasury, 567 U.S. 1 (2012). As a

 general matter, courts do not presume that Congress intended to act unconstitutionally. See, e.g.,

 Clark v. Martinez, 543 U.S. 371, 381 (2005) (stating that the canon of constitutional avoidance

 rests on "the reasonable presumption that Congress did not intend" an interpretation of its

 statutes "which raises serious constitutional doubts"); Rust v. Sullivan, 500 U.S. 173, 191 (1991)



                                                    7
                           •
     Case 4:19-cv-00066-A Document 13 Filed 02/11/19

                                                                       •
                                                                      Page 12 of 29 PageID 113


(stating that the canon of constitutional avoidance "is followed out of respect for Congress,

which we assume legislates in the light of constitutional limitations."). Yet forcing individuals to

litigate before ALJs who lack constitutional authority to hear their cases would be just that-

unconstitutional. The natural conclusion is that Congress did not intend to require individuals

such as Ms. Cochran to litigate before ALJs whose positions violation the Constitution. Under

Thunder Basin, Free Enterprise Fund, and Elgin, therefore, this Court has jurisdiction to hear

Ms. Cochran's removal claim.

        We address Ms. Cochran's argument that she is entitled to a preliminary injunction first,

because it is crucial for the Court to understand the nature of and strength of her argument that

her ALJ violates Article II before further addressing the jurisdictional question.

I.     Plaintiff Is Entitled to an Injunction

       A party is entitled to a preliminary injunction if she can show ( 1) a substantial likelihood

of success on the merits; (2) a substantial threat that she will suffer irreparable injury if an

injunction is not granted, (3) that the threatened injury outweighs whatever damage the proposed

injunction may cause the opposing party; and that (4) granting the preliminary injunction is not

adverse to the public interest. Nichols v. Alcatel USA, Inc., 532 F.3d 364, 372 (5th Cir. 2008).

        A.     Plaintiff is Likely to Succeed on the Merits

        In Free Enterprise Fund, the Supreme Court held that officers of the United States cannot

be insulated from removal by the President by multiple layers of tenure protection. See 561 U.S.

at 492. Under Lucia, SEC ALJs are officers of the United States under Article II, 138 S. Ct. at

2053-54, 3 and they are protected from removal by multiple layers of tenure protection.




3
 As set forth in Ms. Cochran's complaint, it is still an open question whether the SEC has
properly re-appointed its ALJs. Complaint iii! 52-53.
                                                   8
                            •
   Case 4:19-cv-00066-A Document 13 Filed 02/11/19

                                                                     •
                                                                   Page 13 of 29 PageID 114


Accordingly, the ALJ who is presiding over Ms. Cochran's enforcement proceeding holds office

in violation of Article II, and Ms. Cochran is therefore likely to succeed on the merits of her

claim that SEC ALJs violate the President's removal power.

       Free Enterprise Fund involved a challenge to the authority of the Public Company

Accounting and Oversight Board (PCAOB) by an accounting firm being investigated by the

Board and a nonprofit organization of which the firm was a member. See 561 U.S. at 487.

PCAOB was created by the Sarbanes-Oxley Act of2002 and vested with extensive regulatory

powers over accounting firms that audit public companies. Id. at 484-85 (citing 15 U.S.C. § 7211

et seq.). The Sarbanes-Oxley Act places PCAOB under the SEC's oversight and makes willful

violations of PCAOB's rules violations of the Exchange Act. Id. PCAOB consists of five

members who are appointed by the SEC. Id. They are all considered officers of the United States

under Article II. Id. at 486.

        PCAOB members could not be removed from office at the President's will. Instead, they

were removable only by the SEC for "good cause." To be removed from office, members of

PCAOB had to willfully violate their own rules or a provision of the laws they oversee, willfully

abuse their authority, or fail to enforce the rules or laws under their charge ''without reasonable

justification or excuse." Id. (quoting 15 U.S.C. § 7217(d)(3)). Removal of a PCAOB member

required a formal order from the SEC, notice and a hearing, and the SEC's decision was subject

to judicial review. Id. at 486-87. The members of the SEC are also subject to similar "good

cause" restrictions on removal, as they may be removed only for "inefficiency, neglect of duty,

or malfeasance in office." Id. at 487. Hence, PCAOB was insulated from Presidential control not

by one layer of tenure protection, but by two. Id.




                                                  9
                           •
    Case 4:19-cv-00066-A Document 13 Filed 02/11/19

                                                                       •
                                                                      Page 14 of 29 PageID 115


       This double layer of removal protection caused the constitutional problem in Free

Enterprise Fund. As the Court explained, Article II vests the executive power in a President who

must "take care that the laws be faithfully executed." Art. II, § 1, cl. 1. Because it is impossible

for one person to perform all of the executive department's duties, the Constitution provides for

executive officers to assist the President. But to ensure that those officers remain accountable,

the President must have the power to remove them from office. See 561 U.S. at 483. "The

President cannot 'take care that the laws be faithfully executed' if he cannot oversee the

faithfulness of the officers who execute them." Id. at 484.

       The Court had previously held that one layer of tenure protection did not violate Article

II. Thus, in Humphrey's Executor v. US., 295 U.S. 602 (1935), the Court concluded that

Congress could create an independent commission, the FTC, whose members could not be

removed without good cause. And in Morrison v. Olson, 487 U.S. 654 (1988), the Court upheld

good cause restrictions on the power of principal executive officers to remove their inferiors.

        The difference in Free Enterprise Fund was that Congress had combined both types of

removal restrictions for PCAOB, which, the Court held, went too far. Members of PCAOB were

not only protected from removal by good cause, but the determination of whether good cause

exists was taken from the President and vested in the commissioners of the SEC, who themselves

are protected from the President's direct control. See 561 U.S. at 495. The result was "a Board

that is not accountable to the President, and a President who is not responsible for the Board." Id.

        The same principle applies with even more force to SEC ALJs, because they are subject

to three levels of tenure protection. The AP A permits removal of ALJ s only for "good cause"

established and determined by the Merit Systems Protection Board (MSPB). 5 U.S.C. § 7521 (a).

The members of the MSPB, in tum, may not be removed except for "inefficiency, neglect of



                                                  10
                           •
    Case 4:19-cv-00066-A Document 13 Filed 02/11/19

                                                                       •
                                                                      Page 15 of 29 PageID 116


duty, or malfeasance in office." Id.§ 1202(d). And, of course, SEC Commissioners, who cannot

remove ALJs without approval from the MSPB, id.§ 7521, are themselves protected by the same

restrictions that apply to removal of MSPB members. See Free Enterprise Fund, 561 U.S. at 487

(noting that SEC Commissioners can be removed only for "inefficiency, neglect of duty, or

malfeasance in office"). These multiple layers of tenure protection for SEC ALJ s violate Article

IL Id. at 492.

        The Solicitor General came to this conclusion in Lucia and urged the Supreme Court to

reach the removal protections question. Br. For Resp't Supporting Pet'r, Lucia v. SEC, 2018 WL

1251862, at *52-53 (U.S. Feb. 21, 2018). In his concurrence in Lucia, Justice Breyer referred to

the removal protections issue as the "embedded constitutional question" in the case, and all but

admitted that, under Free Enterprise Fund, SEC ALJ's violate Article II. Lucia, 138 S. Ct. at

2060 (Breyer, J., concurring) ("Congress seems to have provided administrative law judges with

two levels of protection from removal without cause-just what Free Enterprise Fund

interpreted the Constitution to forbid in the case of Board members"). The Supreme Court

declined to reach the question in Lucia, however, in order to "await thorough lower court

opinions to guide our analysis of the merits." Id. at 2050 n. l.

        Under Free Enterprise Fund and Lucia, it is not merely substantially likely that Ms.

Cochran will prevail on the merits of her removal claim, it is virtually certain.

        B.       Plaintiff Will Suffer Irreparable Injury Absent an Injunction

        An injunction is necessary to prevent Ms. Cochran from being compelled to submit-yet

again-to an unconstitutional and therefore void enforcement proceeding. Having to litigate in

such a proceeding constitutes irreparable harm for three independent reasons.

        First, it violates Ms. Cochran's constitutional rights. "It is well established that the

deprivation of constitutional rights 'unquestionably constitutes irreparable injury.'" Melendres v.
                                                   11
                          •
   Case 4:19-cv-00066-A Document 13 Filed 02/11/19

                                                                      •
                                                                      Page 16 of 29 PageID 117


Arpaio, 695 F.3d 990, 1002 (9th Cir. 2012) (quoting Elrodv. Burns, 427 U.S. 347, 373 (1976) in

case alleging a Fourth Amendment violation). See also Valley v. Rapides Parish Sch. Bd., 118

F.3d 1047, 1055-56 (5th Cir. 1997) (finding irreparable harm where plaintiff had to submit to a

hearing that violated her due process rights); 1 lA Wright & Miller, Fed. Pract. & Proc. § 2948.1

(3d ed. 2018) ("When an alleged deprivation of a constitutional right is involved ... most courts

hold that no further showing of irreparable injury is necessary.").

       The Fifth Circuit's decision in Valley v. Rapides Parish School Board is instructive on

this point. In that case, a public school superintendent sought a preliminary injunction to prevent

the defendant school board from firing her in violation of her right to due process oflaw. She

argued that the hearing she had received violated due process because several members of the

board were hopelessly biased against her. See 118 F.3d at 1047. Agreeing that the board was

indeed biased, the Fifth Circuit found that her due process rights had been violated and that the

"constitutionally infirm hearing she was subject to" constituted irreparable harm. Id. at 1056.

       Here, the Constitution requires that Ms. Cochran be afforded a hearing before an ALJ

who holds office in compliance with Article II. See Lucia, 138 S. Ct. at 2055 (concluding that

petitioner was entitled to a hearing before a constitutionally-authorized ALJ). Like the plaintiff in

Valley, Ms. Cochran has already been subjected to one constitutionally-infirm hearing. Unlike

the plaintiff in Valley, she is about to be subjected to yet another. Unless this Court enjoins the

SEC enforcement proceeding, she will suffer irreparable harm. See also, e.g., United Church of

the Med. Ctr. v. Med. Ctr. Comm 'n, 689 F.2d 693 (7th Cir. 1982) (irreparable injury in

proceeding before adjudicator with a financial stake in the dispute presumed); Springtree

Apartments, ALPIC v. Livingston Parish Council, 207 F.Supp.2d 507, 515 (M.D. La. 2001)

(finding irreparable harm to landowner's property rights under the Fifth and Fourteenth



                                                  12
                               •
    Case 4:19-cv-00066-A Document 13 Filed 02/11/19

                                                                       •
                                                                     Page 17 of 29 PageID 118


Amendments where parish sought to enforce an ordinance against a landowner that did not apply

to the properties at issue).

        Ms. Cochran also has a protectable interest in maintaining the separation of powers. As

the Supreme Court has made clear, the separation of powers "serves not only to make

Government accountable but also to secure individual liberty." Boumediene v. Bush, 553 U.S.

723, 742 (2008). See also Clinton v. City ofNew York, 524 U.S. 417, 450 (1998) (Kennedy, J.,

concurring) ("Liberty is always at stake when one or more of the branches seek to transgress the

separation of powers."). If an injunction is not granted the SEC's ALJs will continue to be

insulated from the President's power to remove them. That violates not only Article II, but also

the separation of powers, because it amounts to Congress putting unconstitutional constraints on

the executive power.

        Second, without an injunction, Ms. Cochran will be forced to spend time and expense

litigating for no reason other than that the SEC insists on forcing her to endure another invalid

proceeding. This would allow the agency to punish her with undue process. While the costs of

litigation are often not found to constitute irreparable harm, Ms. Cochran's injury is not simply

litigation time and expense. It is utterly pointless litigation time and expense, because her ALJ

sits in violation of Article IL It is a fundamental maxim of due process that government must act

with some rational basis and in a manner that is not arbitrary and capricious.

        We have emphasized time and again that "[t]he touchstone of due process is
        protection of the individual against arbitrary action of government" ... whether
        the fault lies in a denial of fundamental procedural fairness ... or in the exercise
        of power without any reasonable justification in the service of a legitimate
        governmental objective.

County ofSacramento v. Lewis, 523 U.S. 833, 844 (1998) (internal citations omitted). See also,

e.g., Romer v. Evans, 517 U.S. 620, 635 (1996) (stating the "conventional and venerable"

principle that "a law must bear a rational relationship to a legitimate governmental purpose").
                                                  13
                         •
   Case 4:19-cv-00066-A Document 13 Filed 02/11/19

                                                                    •
                                                                    Page 18 of 29 PageID 119



Yet requiring Ms. Cochran to litigate in an invalid enforcement proceeding is the very definition

of irrational. Cf. Springtree Apartments, 207 F .Supp.2d at 515 (finding that application of

ordinance that did not apply to landowner's property constituted irreparable harm).

       Third, requiring Ms. Cochran to endure another unconstitutional hearing will damage her

reputation. See Valley, 118 F.3d at 1056 (finding irreparable harm because school superintendent

had suffered harm to her reputation from the board's biased hearing).

       For all these reasons, absent an injunction, Ms. Cochran will suffer irreparable harm.

       C.      The Balance of Equities Favors Plaintiff

       While Ms. Cochran will suffer irreparable harm if she is forced to litigate another invalid

enforcement proceeding, the SEC faces no harm at all from an injunction. The SEC has no

interest in requiring Ms. Cochran to endure yet another unconstitutional proceeding. In fact, the

SEC should welcome a definitive ruling on whether its ALJs are unconstitutionally insulated

from presidential control. An action in this Court will save the SEC the time and expense of

having to conduct a void enforcement proceeding before an ALJ. See Freytag v. CIR., 501 U.S.

868, 879 (1991) ("alleged defect in the appointment ... goes to the validity of the ...

proceeding"). The Solicitor General has already asked the Supreme Court to resolve the removal

protection question. The SEC can have no justifiable interest in wasting the time and resources of

both the government and Ms. Cochran in a pointless administrative proceeding.

       Nor are Ms. Cochran's arguments a surprise to the SEC. It has known that its ALJs are

"Officers of the United States" at the latest since November 2017, when the government filed its

briefresponding to the petition for certiorari in Lucia and agreed with the petitioner. See Br. For




                                                 14
                            •
    Case 4:19-cv-00066-A Document 13 Filed 02/11/19

                                                                      •
                                                                     Page 19 of 29 PageID 120


Resp't Supporting Certiorari, Lucia v. SEC, at 10-15 (U.S. Nov. 29, 2017). 4 As the Solicitor

General noted, the fact that ALJs are officers of the United States creates a constitutional

problem not only in the appointment of ALJs but for their removal as well. See id. at 18-21.

Indeed, the SEC was on notice of this issue in 2015, when a district court held that SEC ALJs

were inferior officers and thus violated the Appointments Clause. See Hill v. SEC, 114 F.Supp.3d

1297, 1320 (N.D. Ga. 2015), vacated and remanded, Hill v. SEC, 825 F.3d 1236, 1252 (11th Cir.

2016) (finding district court lacked jurisdiction). Moreover, the SEC has always had the option

of proceeding in district court. See 15 U.S.C. §§ 78d-l(a), 78u(d). Even ifthe SEC's decision to

proceed against Ms. Cochran the first time before an unconstitutional ALJ were excusable, its

decision to do so a second time is not.

        The balance of equities thus strongly supports Ms. Cochran.

       D.       The Public Interest Favors Granting a Preliminary Injunction

        The public interest always favors the enforcement of the Constitution. See Gordon v.

Holder, 721 F.3d 638, 653 (D.C. Cir. 2013) ("[I]t may be assumed that the Constitution is the

ultimate expression of the public interest.") (citation omitted); Opulent Life Church v. City of

Holly Springs, Miss., 697 F.3d 279 298 (5th Cir. 2012) (preliminary injunction issued to protect

First Amendment rights); G. & V. Lounge, Inc. v. Michigan Liquor Control Comm 'n, 23 F .3d

1071, 1079 (6th Cir. 1994) ("[I]t is always in the public interest to prevent the violation of a

party's constitutional rights.").

        Here, an injunction would protect Ms. Cochran's rights, along with the proper application

of Article II and the separation of powers. See Free Enterprise Fund, 561 U.S. at 492. See also




4
 This brief is available at https://www.supremecourt.gov/DocketPDF/17117-130/21998/
20171129155714442_17-130%20Lucia.pdf.
                                                 15
'l

                               •
           Case 4:19-cv-00066-A Document 13 Filed 02/11/19

                                                                           •
                                                                          Page 20 of 29 PageID 121



     Boumediene, 553 U.S. at 742; Clinton, 524 U.S. at 450 (Kennedy, J., concurring); Sessions v.

     Dimaya, 138 S. Ct. 1204, 1224 (2018) (Gorsuch J., concurring) (noting that the "faithful

     expression of ancient due process and separation of powers principles the framers recognized" is

     "vital to ordered liberty under the Constitution"). An injunction is therefore in the public interest.

     II.      This Court Has Jurisdiction to Hear Plaintiff's Constitutional Claims

              There is no question that this Court has Article III jurisdiction to resolve Plaintiffs

     constitutional claims, because those claims "arise under" the Constitution and laws of the United

     States. 28 U.S.C. § 1331. See, e.g., Lucia, 138 S. Ct. at 2053 (resolving Appointments Clause

     claim); Free Enterprise Fund, 561 U.S. at 489-91 (resolving Appointments Clause and removal

     power claims).

              It is equally clear that an SEC ALJ cannot address Ms. Cochran's removal protection

     claim because administrative agencies have no authority to resolve constitutional claims. See,

     e.g., Jones Bros., Inc. v. Sec '.Y of Labor, 898 F.3d 669, 673-674 (6th Cir. 2018) (stating that

     "only the Judiciary enjoys the power to invalidate statutes inconsistent with the Constitution");

     Ramos v. D.C. Dep 't of Cons. & Regulatory Affairs, 601A.2d1069, 1073 (D.C. 1992) (same).

     As a result, "adjudication of the constitutionality of congressional enactments has generally been

     thought beyond the jurisdiction of administrative agencies." Thunder Basin Coal Co. v. Reich,

     510 U.S. 200, 215 (1994).

              The only question, then, is whether something deprives this Court of jurisdiction in this

     case. The circuit courts that have answered in the affirmative in similar cases5 have relied on a

     trio of Supreme Court cases that involved challenges to administrative actions in district court:



     5
       See Bennett v. SEC, 844 F.3d 174 (4th Cir. 2016); Hill v. SEC, 825 F.3d 1236 (11th Cir. 2016);
     Tilton v. SEC, 824 F.3d 276 (2d Cir. 2016); Bebo v. SEC, 799 F.3d 765 (7th Cir. 2015); Jarkesy
     v. SEC, 803 F.3d 9 (D.C. Cir. 2015).
                                                       16
                           •
    Case 4:19-cv-00066-A Document 13 Filed 02/11/19

                                                                       •
                                                                      Page 21 of 29 PageID 122


Thunder Basin, Free Enterprise Fund and Elgin v. Department of Treasury, 567 U.S. 1 (2012).

In those cases, the Supreme Court held that statutes providing for agency review will restrict

district court jurisdiction only where (1) "the statutory scheme displays a fairly discernible intent

to limit jurisdiction," and (2) "the claims at issue are of the type Congress intended to be

reviewed within the statutory structure." Free Enterprise Fund, 561 U.S. at 490 (quoting

Thunder Basin, 510 U.S. at 212) (internal quotation marks omitted). See also Elgin, 567 U.S. at

10, 17. Neither is true here, and the simplest path to that conclusion is through the Supreme

Court's decision in Free Enterprise Fund. In Free Enterprise Fund, the Court concluded that the

district court had jurisdiction over an almost identical claim to Ms. Cochran's despite the

existence of the same judicial review provision that applies here. See 561 U.S. at 489-90.

       Ms. Cochran's case for jurisdiction is even stronger than the one in Free Enterprise

Fund, because she is challenging the constitutional authority of the very ALJ who will hear her

claim. Under Lucia and Free Enterprise Fund, the ALJ in Ms. Cochran's enforcement

proceeding (like all SEC ALJs) lacks constitutional authority, meaning that her enforcement

proceeding, if it goes forward, will be void, just as Mr. Lucia's proceeding was eventually held

to be void.

       None of the three Supreme Court decisions on point involved challenges to ALJs who

held office in violation of Article II, and all the circuit court decisions applying those cases

predated Lucia. After Lucia, it is clear that ALJs are officers of the United States, and, as the

Solicitor General conceded, that means they sit in violation of Article IL Congress could not

have intended people in Ms. Cochran's position to litigate before ALJs who lack constitutional

authority to hear their claims. Accordingly, this Court has jurisdiction to hear her claims.




                                                  17
\   J




               A.
                                   •
            Case 4:19-cv-00066-A Document 13 Filed 02/11/19

                                                                              •
                                                                             Page 22 of 29 PageID 123


                       The Exchange Act Displays No Congressional Intent to Limit Jurisdiction

               The Exchange Act permits the SEC to institute administrative proceedings to enforce the

        securities laws. While the Commission itself may preside over those proceedings, typically it

        delegates that task to ALJs under 15 U.S.C. § 78d-l(a). See Lucia, 138 S. Ct. at 2049 (explaining

        statutory scheme for administrative proceedings). ALJs conduct proceedings according to§ 78d-

        1 and the Commission's rules, and then issue Initial Decisions, which can be appealed to the full

        Commission. See Lucia, 138 at 2049. If an Initial Decision is not appealed or ifthe Commission

        affirms a decision, it is "deemed the action of the Commission." Id. (citing§ 78d-l(c)).

               Under § 78y, parties may obtain review of SEC final orders in a court of appeals. In Free

        Enterprise Fund, the Court found that § 78y "does not expressly limit the jurisdiction that other

        statutes confer on district courts .... Nor does it do so implicitly." 561 U.S. at 489.

               This conclusion follows from the plain text of§ 78y, which states only that aggrieved

        parties "may" obtain review in a court of appeals, not that they must do so. It is also supported

        by the entire statutory scheme. An administrative agency "literally has no power to act ... unless

        and until Congress confers power upon it." Louisiana Pub. Serv. Comm 'n v. FCC, 476 U.S. 355,

        374 (1986). The SEC is empowered only to investigate and enforce violations of the securities

        laws, not to adjudicate constitutional challenges to the authority of its ALJs. See 15 U.S.C.

        § 78u(a)(l) ("Authority and discretion of Commission to investigate violations" of the Exchange

        Act). 6 The Exchange Act also provides that "the rights and remedies provided by this chapter

        shall be in addition to any and all other rights and remedies that may exist at law or in equity."



        6
         As the Second Circuit acknowledged, "The statutes that establish the SEC's scheme of
        administrative and judicial review ... do not expressly preclude federal district court jurisdiction
        over [an] Appointments Clause claim." Tilton v. SEC, 824 F.3d 276 (2d Cir. 2016). Although the
        court held that the statutes implicitly preclude jurisdiction, the majority's reasoning in Tilton
        conflicts with Free Enterprise Fund. See 824 F.3d at 292-99 (Droney J., dissenting).
                                                          18
'•   J




                                      •
             Case 4:19-cv-00066-A Document 13 Filed 02/11/19

                                                                               •
                                                                               Page 23 of 29 PageID 124


         Id.§ 78bb(a)(2) (emphasis added). The Supreme Court has held that similar clauses in other

         statutes show Congressional intent to allow challenges to enforcement actions in federal district

         court, despite an available statutory review procedure. See Abbott Laboratories v. Gardner, 387

         U.S. 136, 144-45 (1967), abrogated on other grounds, Califano v. Sanders, 430 U.S. 99 (1977).

                   Neither the Exchange Act as a whole, nor § 78y in particular, displays an intent to

         deprive this Court of jurisdiction to hear Ms. Cochran's constitutional claim.

                   B.     Congress Could Not Have Intended SEC ALJs, Sitting in Violation of Article
                          II, to Preside Over Enforcement Proceedings

                   The second prong of the jurisdictional test the Supreme Court applied in Free Enterprise

         Fund (often referred to as the "Thunder Basin" test) is whether the claims at issue are "of the

         type that Congress intended to be reviewed within the statutory structure." 561 U.S. at 489. The

         Court has typically focused on three factors to determine Congressional intent. As it stated in

         Free Enterprise Fund: "[W]e presume that Congress does not intend to limit jurisdiction if a

         finding of preclusion could foreclose all meaningful judicial review; if the suit is wholly

         collateral to a statute's review provisions; and if the claims are outside the agency's expertise."

         561 U.S. at 489 (citing Thunder Basin, 510 U.S. at 212-213) (internal quotation marks omitted).

         These are not the only relevant considerations, however. As the D.C. Circuit noted in Jarkesy v.

         SEC, 803 F.3d 9 (D.C. Cir. 2015), these three factors do not "form three distinct inputs into a

         strict mathematical formula. Rather, the considerations are general guideposts useful for

         channeling the inquiry into whether the particular claims at issue fall outside an overarching

         congressional design." Id. at 402. The ultimate question, in other words, is one of Congressional

         intent.

                   Here, Congress could not have intended individuals such as Ms. Cochran to litigate their

         claims before SEC ALJs because, after Lucia, those ALJs occupy their positions in violation of


                                                            19
'•
                                •
        Case 4:19-cv-00066-A Document 13 Filed 02/11/19

                                                                           •
                                                                           Page 24 of 29 PageID 125


     Article II. Under general principles of statutory interpretation, Congress is presumed to

     "legislate[] in the light of constitutional limitations." Rust v. Sullivan, 500 U.S. 173, 191 (1991 ).

     See also Clarkv. Martinez, 543 U.S. 371, 381 (2005) (stating that the canon of constitutional

     avoidance rests on "the reasonable presumption that Congress did not intend" an interpretation of

     its statutes "which raises serious constitutional doubts"). As noted above, 15 U.S.C. § 78d-l(a)

     permits the SEC to delegate administrative enforcement functions to "administrative law

     judges." Lucia and Free Enterprise Fund make clear, however, that those "administrative law

     judges" must be appointed (Lucia) and removable consistent with Article II (Free Enterprise

     Fund'). Concluding that Congress intended the statutory scheme at issue in this case to require

     Ms. Cochran to litigate before yet another unconstitutional ALJ would mean Congress intended

     to violate the Constitution. The Supreme Court's decisions in Thunder Basin, Free Enterprise

     Fund and Elgin do not countenance such a result.

             C.      Congress Did Not Intend SEC ALJs to Adjudicate Constitutional Claims
                     Challenging Their Own Protections From Being Removed

             Apart from the impropriety of ascribing to Congress the intent to violate the Constitution,

     the second prong of the Thunder Basin test weighs in Ms. Cochran's favor, because Congress did

     not intend claims such as hers to be adjudicated through the administrative process. The types of

     claims at issue and facts of Thunder Basin, Free Enterprise Fund and Elgin all support this

     conclusion.

             Thunder Basin involved constitutional and statutory challenges to a provision of the

     Federal Mine Safety and Health Amendments Act that required mine operators to post certain

     kinds of notices to their employees. See 510 U.S. at 203-05. Because the administrative

     commission created under the Act typically addressed disputes concerning the notice

     requirement, among other provisions of the Act, the Supreme Court held that even plaintiffs


                                                       20
'\   )




                                     •
             Case 4:19-cv-00066-A Document 13 Filed 02/11/19

                                                                                  •
                                                                              Page 25 of 29 PageID 126


         constitutional challenges involved the same sort of statutory analysis and fact-finding that the

         commission typically performed. As a result, the Court concluded that the three factors listed

         above weighed against district court jurisdiction. Id. at 207, 212-15.

                 Similarly, Elgin involved a constitutional challenge by a federal employee to a provision

         of the Civil Service Reform Act under which he was fired. Finding that the Merit Systems

         Protection Board, which was the relevant administrative body at issue in the case, was created in

         order to adjudicate disputes over fired employees, the Court again held that the three Thunder

         Basin factors weighed against district court jurisdiction. See Elgin, 567 U.S. at 12-15, 22-23

         (holding that constitutional claims pertaining to plaintiffs employment were of the type that the

         MSPB "routinely considers" and as to which its expertise was relevant).

                 By contrast, Free Enterprise Fund involved a claim that challenged the very authority of

         an administrative entity-PCAOB-to function. As the Supreme Court stated, "petitioners object

         to the Board's existence, not to any of its auditing standards." 561 U.S. at 490. In Thunder Basin

         and Elgin the plaintiffs were challenging the application of statutes to them, and were seeking,

         albeit by asserting constitutional claims, to be relieved of the obligations those statutes imposed.

         The Court concluded in both cases that applying statutes and resolving disputes of that nature is

         what administrative tribunals are designed to do. In Free Enterprise Fund, however, the Court

         recognized that Congress did not intend the members of PCAOB to resolve what amounted to a

         question about the terms of their own employment and the power of their superiors to remove

         them from office. The Court thus concluded that the Thunder Basin factors supported district

         court jurisdiction. Id. at 491

                 The same reasoning the Supreme Court applied in Free Enterprise Fund applies here, and

         all three Thunder Basin factors therefore weigh in favor of jurisdiction. Ms. Cochran cannot



                                                          21
                          •
   Case 4:19-cv-00066-A Document 13 Filed 02/11/19

                                                                     •
                                                                     Page 26 of 29 PageID 127



obtain meaningful judicial review of her claim before an administrative law judge for at least two

reasons. First, her claim puts the ALJ in the untenable position of trying to decide a question that

goes to the terms of that ALJ' s own employment. If Ms. Cochran prevails on her claim, the very

ALJ hearing her case will no longer enjoy multiple levels of tenure protection. It is a

fundamental maxim of judicial ethics that a judge should not preside over a case in whose

outcome the judge has an interest. See Canon 3, Code of Conduct for United States Judges;

Caperton v. A.T Massey Coal Co., 556 U.S. 868 (2009) (holding that even the appearance of

potential bias by a court toward a litigant violates the Due Process Clause).

       Second, review under the SEC administrative scheme cannot redress the injury Ms.

Cochran seeks to prevent-which is a hearing before an unconstitutional officer. That is true

irrespective of the fact that she may appeal an adverse ruling to a circuit court under 15 U.S.C.

§ 78y. Under Lucia, Ms. Cochran is constitutionally entitled to a hearing before a properly

appointed ALJ. See 138 S. Ct. at 2055. Circuit court review after the fact cannot give her back a

right to which the Supreme Court has just found she is entitled in the first instance. See, e.g.,

Valley v. Rapides Parish School Bd., 118 F.3d 1047, 1056 (5th Cir. 1997) (holding that the

deprivation of a school principal' s due process right to a fair and impartial termination hearing

constituted irreparable injury); United Church of the Med. Ctr. v. Med. Ctr. Comm 'n, 689 F.2d

693, 701 (71h Cir. 1982) (finding irreparable injury when plaintiff was forced to submit to an

unconstitutional hearing). Circuit court review also cannot prevent the harm of having to incur

the substantial litigation, time and resource burdens and reputational harm imposed by the

administrative proceedings. See Valley, 118 F.3d at 1056 (finding reputational harm constitutes

irreparable injury). And even if Ms. Cochran were to prevail on her removal protection claim

after litigating an SEC enforcement proceeding, the result would likely be a remand and yet a



                                                 22
,   ..,   '

                                          •
                  Case 4:19-cv-00066-A Document 13 Filed 02/11/19

                                                                                   •
                                                                                  Page 27 of 29 PageID 128


              third enforcement proceeding. She should not have to litigate an action before an SEC ALJ that

              is certain to be voided simply to be afforded the opportunity to endure the entire process over

              again. One unconstitutional hearing before an ALJ should be enough.

                      The remaining Thunder Basin factors weigh in favor of jurisdiction in this Court as well.

              As in Free Enterprise Fund, Ms. Cochran's claim is wholly collateral to the Exchange Act's

              review provisions because it challenges the ALJ's constitutional authority. See 561 U.S. at 490.

              And her claim is outside the agency's expertise and solidly within this Court's expertise. See id.

              at 491 (holding that plaintiffs' removal and Appointments Clause claims "do not require

              technical considerations of agency policy"). See also Hill v. SEC, 825 F.3d 1236, 1251 n.8 (11th

              Cir. 2016) (stating that "the SEC conceded that Free Enterprise Fund compels the conclusion

              that the respondents' Appointments Clause challenge is outside the Commission's expertise")

              Tilton, 824 F.3d at 293-99 (Droney J., dissenting) (arguing that plaintiffs removal claim was

              wholly collateral to the statutory scheme and outside the SEC's expertise).

                      D.      The Decisions That Have Precluded Jurisdiction Do Not Control Here

                      This Court should not follow any of the circuit court decisions that have precluded

              jurisdiction for at least three reasons.

                      First, the decisions all predate Lucia. As a result, none addressed a claim as strong as Ms.

              Cochran's or considered the fact that interpreting the statutory scheme against jurisdiction means

              ascribing to Congress the intent to allow enforcement actions to be heard by ALJs who violate

              Article II.

                      Second, the courts relied on Thunder Basin and Elgin in precluding jurisdiction and

              inexplicably minimized the significance of Free Enterprise Fund. See Bennett, 844 F.3d at 181-

              88; Hill, 825 F.3d at 1242-44, 1245-52; Tilton, 824 F.3d at 283-90; Bebo, 799 F.3d at 769-75.

              The dissent in Tilton noted this, pointing out that the majority's reasoning (which mirrored the
                                                               23
,.
                               •
         Case 4:19-cv-00066-A Document 13 Filed 02/11/19

                                                                          •
                                                                         Page 28 of 29 PageID 129


     reasoning in the other cases mentioned above) essentially nullified the holding of Free

     Enterprise Fund. See 824 F. 3d at 292 (Droney, J., dissenting).

            Third, these courts understated-to the point of ignoring-the harm of having to litigate

     before an unconstitutional ALJ. The courts treated that harm as a matter of expense and time or

     as an "abstract" injury. See Tilton, 824 F.3d 286-87; Bennett, 844 F.3d at 184-85; Bebo, 799 F.3d

     at 775; Hill, 825 F.3d at 1246-47. Lucia makes clear, however, that the issue is not a mere matter

     of cost, but an issue of constitutional right. See 138 S. Ct. at 2055 ("This Court has held that 'one

     who makes a timely challenge to the constitutional validity of the appointment of an officer who

     adjudicates his case' is entitled to relief.") (quoting Ryder v. United States, 515 U.S. 177, 182-83

     (1995)). Under Lucia and Free Enterprise Fund, there is nothing "abstract" about Ms. Cochran's

     claim and therefore her constitutional injury. See also Tilton, 824 F.3d at 298 (Droney J.,

     dissenting) (stating that review cannot be meaningful if "by the time that [plaintiffs] access any

     judicial review, the proceedings will be complete, rendering the possibility of obtaining an

     injunction moot, even if the final Commission order is vacated").

                                              CONCLUSION

            Lucia establishes that Ms. Cochran is entitled to a hearing before a constitutionally-

     appointed and authorized ALJ. Free Enterprise Fund shows that her enforcement proceeding

     will not meet that standard. As a result, she meets the requirements for a preliminary injunction.

     The jurisdictional question in this case is whether Congress intended individuals in Ms.

     Cochran's position to have to litigate their constitutional challenges to the authority of ALJ s

     before the very ALJs who lack the constitutional authority to hear their claims. Under Free

     Enterprise Fund and common canons of statutory interpretation, the answer is no. This Court's

     jurisdiction is therefore well established. This Court is the only proper forum in which to litigate



                                                      24
                          •
    Case 4:19-cv-00066-A Document 13 Filed 02/11/19
                                                                   •
                                                                   Page 29 of 29 PageID 130


the threshold constitutional question at the heart of the SEC's effort to drag Ms. Cochran through

another unconstitutional enforcement proceeding.




       Steven M. Simpson, DC Bar No. 462553*
       Margaret A. Little, CT Bar No. 303494*
       New Civil Liberties Alliance
       1225 19th St. NW, Suite 450
       Washington, DC 20036
       Telephone: 202-869-5210
       Fax: 202-869-5238
       Email: steve.simpson@ncla.legal
       Email: peggy.little@ncla.legal
       *Admitted pro hac vice

        Karen Cook (TX Bar No. 12696860)
        Karen Cook, PLLC
        1717 McKinney Avenue
        Suite 700
        Dallas, TX 75202
        Telephone: 214-593-6429
        Fax: 214-593-6410
        Email: karen@karencooklaw.com


Attorneys for Plaintiff Michelle Cochran




                                                 25
